Citation Nr: 1503598	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chest/sternum disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1965 to February 17, 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A videoconference hearing was held in October 2011 before the undersigned.  A transcript of that hearing is of record.

When the case was previously before the Board in March 2012 it was remanded for additional development.  

The issue of whether new and material evidence has been received to reopen a service connection claim for a chest/sternum disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor of being assaulted in service is satisfactorily established by the record.
 
2.  The Veteran is currently diagnosed as having PTSD, and his PTSD symptoms have been attributed to his claimed in-service stressors by a VA psychologist.


CONCLUSION OF LAW

In giving the Veteran the benefit of the doubt, an acquired psychiatric disability to include PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Because the Board is granting service connection for an acquired psychiatric disability to include PTSD in this decision, no further discussion of the VCAA is necessary with respect to this claim.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed more thoroughly below, the Veteran is not diagnosed with a disability, which is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a Veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

The Veteran claims that he is entitled to service connection for an acquired psychiatric disability to include PTSD because it is the result of an in service incident when he was beaten severely by his drill sergeant. 

The medical evidence of record includes the service treatment records, which note that the Veteran was seen in September 1965 after having fallen and striking his sternum on a bucket while running in the barracks. 

A Medical Board Report notes that in September 1965 the Veteran was admitted to the U.S. Naval Hospital in Beaufort, South Carolina after falling and striking his sternum on a bucket.  He was diagnosed with schizophrenic reaction, paranoid type, and he was referred to the U.S. Naval Hospital in Charleston for admission.  At that hospital he was diagnosed with paranoid schizophrenia.  The report reflects that the Veteran indicated that he had been at Parris Island approximately two weeks and in his own opinion was performing adequately.  He stated that he had been made the "house mouse" by his drill instructor.  After having performed several errands as instructed by his drill instructor, the Veteran was asked by the drill instructor if the errands had been completed.  Apparently after the Veteran answered in the affirmative three times without being heard, the drill instructor, on the third time, got angry, threw the Veteran down on the ground, and allegedly hit him in the chest with the butt of a rifle.  The Veteran stated that immediately the drill instructor showed regret for what he had done and sought immediate help for the Veteran.  It was noted that the incident has been investigated by proper authorities at Parris Island and no disciplinary action was then pending.

The Veteran stated that while hospitalized at Beaufort, he became nervous.  He also received a "Dear John" letter from his girlfriend at that time.  He began to behave in a somewhat erratic fashion and began to feel that people were against him.  Because of his obstructivistic behavior, he was referred to a psychiatrist who saw him on three occasions.  On the last occasion, the diagnosis was schizophrenic reaction, paranoid type.  It was noted that the Veteran attempted suicide at age 17.  He was hospitalized on the psychiatric ward for three to four weeks.  After discharge from this pre-service hospitalization, he was seen weekly on an outpatient basis.  Prior to enlistment in the service, the Veteran was interviewed by a psychiatrist and declared fit for duty.  The Medical Board Report notes that the Veteran was initially admitted to the closed psychiatric ward.  He tended to become irritable and angry if his wishes were frustrated but over the several days following admission, he demonstrated no overt evidence of psychosis.  It was noted that he became angry towards people who frustrated him and had a tendency to feel that these people had it in for him.  Except for occasional irritability, he was in no way any management problem.  He expressed a strong desire to return to Parris Island.  On January 5, 1966, a conference of staff psychiatrists reviewed the available medical records and current clinical findings and agreed that the Veteran then suffered from a personality disorder which precluded useful U.S. Marine Corps service.  The diagnosis was established as paranoid personality, moderate, manifested by a marked tendency to utilize projective mechanisms expressed by suspiciousness, stubbornness, somatization, and projection of unconscious hostility.  This disability was noted to render him unsuitable for further service.  He was considered fully competent to be discharged into his own custody, and was found not to constitute a menace to himself or others.  Finally, it was determined that he was not more likely to become a public charge than prior to enlistment.

A May 1966 VA examination report notes a diagnosis of schizophrenic reaction, paranoid type. 

An October 1968 letter from the City of New York notes that the Veteran was hospitalized from July 1, 1964 to July 25, 1964 for personality pattern disturbance.  Following discharge, he was followed in a mental hygiene clinic until August 1965.  The Veteran then terminated treatment.  His final diagnosis at the time of treatment termination was character disorder with masochistic trends and poor impulse control.

A July 1964 private discharge summary notes a diagnosis of personality pattern disturbance. 

A January 2010 private treatment record notes a diagnosis of PTSD that causes a lot of anxiety and causes the Veteran to wake up every night.  It further notes that when the Veteran was in boot camp, his drill instructor beat him severely.  Additionally, a February 2010 private treatment record notes that the Veteran continues to wake up terrified, reliving the beating that he had in boot camp when his sternum was broken. 

An April 2011 private treatment record notes a diagnosis of bipolar disorder and PTSD.

An October 2011 VA treatment record reflects that the session dealt with the Veteran processing the traumatic event which occurred in boot camp.  Specifically, the physical abuse was discussed surrounding the incident when the Veteran's sternum was broken.  This incident was noted to still bother the Veteran, causing nightmares, intrusive thoughts, and night sweats.  The diagnosis was PTSD and bipolar disorder.

A February 2012 VA treatment record reflects a diagnosis of PTSD and bipolar disorder.  The treating VA psychologist opined that the Veteran's long term PTSD problems and issues were generated and driven by military and civilian trauma.  

An April 2012 VA examination report contains an opinion that the claimed condition is less likely as not caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran does not meet the criteria for a diagnosis of PTSD, and that based upon the limited documents reviewed and examination of the Veteran, the examiner could not provide an opinion regarding the Veteran's diagnosed depressive disorder.  The examiner noted that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD.

A May 2012 VA medical opinion report reflects an opinion that the claimed condition is less likely as not caused by the claimed in-service injury, event, or illness.  The examiner reviewed the claims file and reasoned that based upon examination of the Veteran and review of the claims file, the Veteran does not meet the criteria for a diagnosis of PTSD.  While the examiner opined that the Veteran is diagnosed with depressive disorder not otherwise specified, it is more likely than not that this diagnosis existed prior to service.  Although the examiner also felt that it was at least as likely as not that the depression increased in severity during service, the increase was due to natural progression of the disease.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disability to include PTSD is warranted. 

Based on the medical record, it is unclear whether the full criteria for a diagnosis of PTSD are met.  Nevertheless, given the Veteran's participation in PTSD therapy sessions, and current diagnosis of PTSD (by his treating VA psychologist in 2011 and 2012), the Board is unable to conclude that the preponderance of the evidence is against a finding that the Veteran has PTSD that meets the criteria.  The evidence is at least in a state of equipoise.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran does have PTSD.

Additionally, there is credible supporting evidence that an in-service stressor occurred.  Notably, the service treatment records document contemporaneous complaints of the alleged assault and the Veteran's story of such assault has been consistent over the years.  Moreover, the April 2012 VA examiner found that the Veteran's alleged stressor was adequate to support a diagnosis of PTSD. 

Third, the evidence of record reflects that it as likely as not that the current PTSD is a result of trauma that occurred during service.  Specifically, the October 2011 and February 2012 VA treating psychologists related the Veteran's current diagnosis of PTSD to his reported in-service stressor.  

With respect to the additional diagnoses of depressive disorder not otherwise specified and bipolar disorder, while there is some suggestion that the Veteran manifested symptomatology of a psychiatric disability prior to service, his August 1965 entrance examination indicates normal psychiatric examination, and, therefore, he is entitled to the presumption of soundness with regard to any psychiatric disability. 

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service. Id. If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains. Id. (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one,"  Id., and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding whether the presumption of soundness may be rebutted in this case, the May 2012 VA opinion report indicates that it is at least as likely as not that the Veteran's depressive disorder existed prior to service.  This evidence along with the Veteran's own statements during service about having attempted suicide prior to service when he was 17 years old, and having been psychiatrically hospitalized prior to service, the Board finds that the evidence clearly and unmistakably establishes that an acquired psychiatric disability other than PTSD existed prior to service.

That is not the end of the inquiry, however.  As previously noted, to rebut the presumption of soundness, it must also be established by clear and unmistakable evidence that the preexisting disability was not aggravated by service.  The service medical evidence establishes an increase in symptomatology over the time the Veteran was in service and the May 2012 VA medical opinion concedes that there was an increase in symptomatology, but attributes such an increase to the natural progression of the disorder.  As such, the Board cannot conclude that there is clear and unmistakable evidence that the preexisting acquired psychiatric disability other than PTSD was not aggravated by service.  

Having not rebutted the presumption of soundness, the Veteran is presumed sound as to his psychiatric condition at service entrance and the claim proceeds on a direct service incurrence basis.

As noted above, the Veteran was diagnosed with schizophrenia in service, and then medically discharged due to a personality disorder.  Within months after service, at a May 1966 VA examination, the Veteran was again diagnosed with schizophrenia.  The Veteran contends that his psychiatric problems continued thereafter to the present.  The Veteran is currently diagnosed with depressive disorder not otherwise specified and bipolar disorder.  Although there is no medical evidence directly linking these two specific psychiatric disabilities to service, the Board finds that in giving the benefit of the doubt to the Veteran, and finding his lay contentions regarding ongoing symptoms since service to be credible, service connection has been established for an acquired psychiatric disability other than PTSD as well.

In short, having resolved doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim (whether new and material evidence has been received to reopen a claim for service connection for a chest/sternum disability) so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the March 2012 remand, the Board noted that at the hearing before the undersigned, the Veteran indicated that he receives medical treatment at the VA Medical Center in Daytona Beach, Florida.  The Board further noted that the claims file did not contain any VA treatment records whatsoever.  As such, the Board remanded the claim to obtain the Veteran's VA treatment records.  The remand instructs the RO/AMC to obtain the VA treatment records and then to readjudicate the claim, issuing a supplemental statement of the case if the benefit on appeal was not granted.  

A review of the record reflects that the Veteran's VA treatment records from Daytona Beach were obtained and associated with the claims file.  However, the RO/AMC did not readjudicate the claim of whether new and material evidence has been received to reopen a claim for service connection for a chest/sternum disability.  No supplemental statement of the case was issued on this particular issue.

Therefore, the AOJ did not accomplish the objectives set forth in the March 2012 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of whether new and material evidence has been received to reopen a claim for service connection for a chest/sternum disability.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


